Citation Nr: 0032058	
Decision Date: 12/08/00    Archive Date: 12/20/00

DOCKET NO.  99-15 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for plantar warts of 
the right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel






INTRODUCTION

The veteran served on active duty from January 1980 to 
January 1983.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 decision of the St. Paul, 
Minnesota, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which determined that new and material evidence 
had not been submitted to reopen the veteran's claim for 
service connection for plantar warts of the right foot.  The 
RO subsequently determined that new and material evidence to 
reopen this claim had been received, but then denied the 
reopened claim.  Never the less, the Board does not have 
jurisdiction to address the merits of the veteran's claim 
unless it independently determines that new and material 
evidence has been received to reopen the claim.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). 

The Board also notes that the RO has developed for appellate 
consideration the issue of entitlement to service connection 
for a right foot injury.  Although it is true that the 
veteran contends that he injured his right foot in service, 
it is also clear that he believes that plantar warts of his 
right foot are a consequence of this injury.  He has not 
alleged that he has any other residuals of an injury of the 
right foot.  The veteran's contentions with respect to a 
right foot injury do not raise a new claim, but rather 
represent a new theory for establishing entitlement to 
service connection for plantar warts of the right foot.  
Therefore, the veteran's statements with respect to the 
service injury are for consideration in the determination of 
whether new and material evidence has been submitted to 
reopen his claim for service connection for plantar warts of 
the right foot and a separate issue of entitlement to service 
connection for a right foot injury is not properly before the 
Board.  See Ashford v. Brown, 10 Vet. App. 120, 124 (1997). 





FINDINGS OF FACT

1.  Service connection was denied for plantar warts of the 
right foot in an unappealed rating decision dated in October 
1983.  

2.  Evidence which is not cumulative or redundant of evidence 
previously of record and which is so significant that it must 
be considered to fairly decide the merits of the previously 
denied claim has not been received since the October 1983 
rating decision.


CONCLUSION OF LAW

New and material evidence to reopen the veteran's claim for 
service connection for plantar warts of the right foot has 
not been received.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1110 (West Supp. 
2000).  Additionally, service connection may be granted for 
any disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d) (2000). 

Service connection was denied for plantar warts of the right 
foot in an unappealed rating decision dated in October 1983.  
Generally, a claim which has been denied in an unappealed 
rating decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105 (West 1991).  The exception to this rule 
is 38 U.S.C.A. § 5108 which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New and material evidence is evidence not previously 
submitted to decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  New evidence will be presumed credible solely 
for the purpose of determining whether the claim has been 
reopened.  Justus v. Principi, 3 Vet. App. 510, at 513 
(1992).

The pertinent evidence of record at the time of the October 
1983 decision consisted of service medical records, VA 
outpatient records dated in May and June 1983 and the report 
of an August 1983 VA examination.  The service medical 
records and the VA outpatient records are negative for any 
finding or diagnosis of a plantar wart of the right foot.  
The VA examination report shows that the veteran complained 
of a recurrent right foot cyst and that he was found to have 
a plantar wart of the right foot.  The examination report 
does not address the etiology of the plantar wart.  

The evidence received since the October 1983 decision 
consists of later VA medical records and the veteran's 
statements.  

The VA medical records document treatment for the veteran's 
right foot in recent years and show that plantar warts were 
diagnosed.  They also reflect that the veteran gave a history 
in April 1996 of injuring his right foot in service and gave 
greater than a 20 year history of lesions on his right foot 
when he was seen in January 1999.  The Board notes that 
information which is simply recorded by a medical examiner, 
unenhanced by any medical comment by the examiner, does not 
constitute competent medical evidence.  See LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).   The VA medical records do not 
contain any medical opinion addressing whether the veteran 
developed chronic plantar warts in service or otherwise 
addressing the etiology of the plantar warts.  Therefore, the 
VA medical records are not so significant by themselves or in 
the context of the evidence previously of record that they 
must be considered in order to fairly decide the merits of 
the veteran's claim.  They are not material.

In his statements the veteran has reported that his plantar 
warts have recurred.  In addition, he has expressed his 
opinion that the plantar warts are due to service injury.  
This theory of causation was not previously advanced by the 
veteran.  Therefore, his statements are new.  However, the 
veteran, as a lay person, is not qualified to provide this 
medical opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  In essence the newly submitted statements of the 
veteran are not competent evidence of anything more than the 
post-service presence of lesions of his right foot, a fact 
established by the evidence previously of record.  Therefore, 
the veteran's statements are not so significant by themselves 
or in the context of the evidence previously of record, that 
they must be considered in order to fairly decide the merits 
of the claim.  They are not material. 
  

ORDER

New and material evidence not having been submitted, 
reopening of the claim for service connection for plantar 
warts of the right foot is denied.



		
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals



 

